Citation Nr: 0839839	
Decision Date: 11/19/08    Archive Date: 11/25/08

DOCKET NO.  05-06 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for residuals of back 
injury.

2.	Entitlement to service connection for residuals of neck 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to July 1967 
and had active duty for training (ACDUTRA) periods in 1979, 
1980, 1981, and 1982.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from July 2002 rating decision of the New 
Orleans, Louisiana, Department of Veterans Affairs (VA) 
Regional Office (RO).

The veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in January 2007.  A transcript 
of the hearing is associated with the claims file.

In a May 2007 decision, the Board found sufficient new and 
material evidence to reopen the claims listed above and they 
were remanded for further development.


FINDINGS OF FACT

1.	Competent medical evidence does not show that the 
veteran's current back disability is causally related to 
his military service.

2.	Competent medical evidence does not show that the 
veteran's current neck disability is causally related to 
his military service.


CONCLUSIONS OF LAW

1.	The veteran's current back disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).

2.	The veteran's current neck disability was not incurred in 
or aggravated by service.  38 U.S.C.A. §§ 101, 106, 1101, 
1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Pelegrini v. Principi, 
18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  The Board 
notes that a "fourth element" of the notice requirement 
requesting the claimant to provide any evidence in the 
claimant's possession that pertains to the claim was recently 
removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 
Fed. Reg. 23,353-356 (April 30, 2008).  Such notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini II, 18 Vet. App. at 115.  The veteran received 
notice of the VCAA in a January 2002 letter.

This letter satisfied VA's duty to notify under 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159, as this letter informed the 
appellant of what evidence was needed to establish the 
benefits sought, what VA would do or had done, and what 
evidence the appellant should provide, and informed the 
appellant that it was his responsibility to make sure that VA 
received all requested records necessary to support the 
claims that are not in the possession of a Federal department 
or agency.

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  Despite the 
inadequate notice provided to the veteran on these latter two 
elements, however, the Board finds no prejudice to the 
veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this 
regard, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claims, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The Board is not aware of the existence of additional 
relevant evidence in connection with the veteran's claims 
that VA has not sought.  Service personnel and treatment 
records, VA treatment records, VA medical examination reports 
and statements from the veteran and his representative have 
been associated with the record.  In February 2008 the 
veteran indicated that he did not have any additional 
information or evidence to submit.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  38 C.F.R. § 3.103.  The Board 
finds that VA has obtained, or made reasonable efforts to 
obtain, all evidence that might be relevant to the issues on 
appeal, and that VA has satisfied the duty to assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred in or 
aggravated by active military service.  38 U.S.C.A § 1110; 38 
C.F.R. § 3.303(a).

Active military, naval, or air service includes any period of 
active duty for training (ACDUTRA) during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(21) and (24); 38 C.F.R. § 3.6(a).  ACDUTRA is, inter 
alia, full-time duty in the Armed Forces performed by 
Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 
C.F.R. § 3.6(c)(1).  Presumptive periods do not apply to 
ACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 
(1991).  Thus, service connection may be granted for 
disability resulting from disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.  38 
U.S.C.A. §§ 101(24), 106, 1110, 1131.

In order to establish a service connection for the claimed 
disorder, there must be (1) a current disability; (2) medical 
or, in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

Back Claim

With respect to Hickson element (1), the veteran was 
diagnosed with degenerative joint disease of the lumbar spine 
with spinal stenosis by a VA doctor in November 1996.  The 
December 2007 VA medical examiner confirmed this diagnosis.  
Thus, Hickson (1) is satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  The veteran's March 1969 separation 
examination indicates that he had not suffered any 
significant injury while on active duty.  However, the record 
reflects that the veteran injured his back by falling out of 
a truck while on ACTDUTRA in July 1979.  The August 1979 
Statement of Medical Examination and Duty Status establishes 
that this injury occurred in the line of duty.  Thus, Hickson 
element (2) is satisfied.

Hickson element (3) requires medical evidence of a nexus 
between the veteran's current back disability and his in-
service injury.  The record does not show that the veteran's 
current degenerative joint disease or degenerative disc 
disease were present immediately following the accident.  The 
August 1979 radiology report observes the following with 
regard to the veteran's lumbosacral spine, "The vertical 
bodies are normal height.  The disc spaces appear maintained.  
There is no spondylolisthesis."  Noting this, the December 
2007 VA medical examiner opined that the veteran's current 
back problems are not caused by or a result of his military 
service, including the accident during ACDUTRA, stating that 
the veteran's current back disability is unlikely due to his 
injury in service and more likely do to his age based on the 
relatively minor trauma sustained (as evidenced by the 
veteran's release to regular duty without follow up), the 
generalized nature of the changes, and the time between the 
injury and the onset of symptoms.  Insofar as the veteran 
claims degenerative joint disease and degenerative disc 
disease of the lumbosacral spine as a result of his injuries 
during ACDUTRA, the claim fails under Hickson element (3).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's residuals of a back 
injury.  The benefit sought on appeal is accordingly denied.

Neck Claim

With respect to Hickson element (1), the December 2007 VA 
medical examiner diagnosed the veteran with degenerative disc 
disease of the cervical spine.  Thus, Hickson (1) is 
satisfied.

Hickson element (2) requires a showing of an in-service 
disease or injury.  As mentioned above, the veteran injured 
his back and neck while on ACTDUTRA in 1979.  Thus, Hickson 
element (2) is satisfied.

The third and final Hickson element is the requirement of a 
medical nexus between the veteran's current disability and 
his military service.  Again, the record does not show that 
the veteran's current degenerative disc disease was present 
immediately following the accident.  With regard to the 
veteran's cervical spine, the August 1979 radiology report 
notes, "The vertical bodies are normal height and the disc 
spaces are maintained.  The alignment of the cervical spine 
is normal.  No encroachment is seen on the neural foramina."  
The December 2007 VA medical examiner reviewed the claims 
folder and noted two post-service neck injuries from the mid 
1980s.  The examiner opined that the veteran's current neck 
disability is not caused by or a result of his military 
service, including the accident during ACDUTRA, stating that 
the veteran's current neck disability is unlikely due to his 
injury in service and more likely do to his age based on the 
relatively minor trauma sustained (as evidenced by the 
veteran's release to regular duty without follow up), the 
generalized nature of the changes and the time of their 
onset.  Insofar as the veteran claims degenerative disc 
disease of the cervical spine as a result of his injuries 
during ACDUTRA, the claim fails under Hickson element (3).

After reviewing all the evidence of record, the Board finds 
that the preponderance of the medical evidence is against 
service connection for the veteran's residuals of a neck 
injury.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for residuals of back 
injury is denied.

Entitlement to service connection for residuals of neck 
injury is denied.




____________________________________________
DEBORAH W. SINGLETON
 Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


